Citation Nr: 0635398	
Decision Date: 11/14/06    Archive Date: 11/27/06

DOCKET NO.  03-00 438A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to a rating higher than 40 percent for 
levorotational scoliosis of the lumbar spine with thoracic 
dextroscoliosis with spondylosis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Hager, Associate Counsel


INTRODUCTION

The veteran had active service from December 1995 to December 
1999 and from February 5, 2003 to November 14, 2003.

This matter initially came before the Board of Veterans' 
Appeals (Board) from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, 
North Carolina, which granted service connection for lumbar 
and thoracic spine disorders and assigned separate 10 percent 
ratings.  While the veteran's appeal of these ratings was 
pending, he was recalled to active duty, and reentered 
service.  When the claims came before the Board in February 
2004, the precise date of the veteran's reentry into service 
was unclear, so the Board reviewed the claims and denied 
entitlement to increased ratings prior to March 1, 2003.  The 
Board remanded the claims for higher ratings on and after 
this date.

In January 2005, the Appeals Management Center (AMC) combined 
the two disabilities into the single disability on the title 
page of this decision with a 20 percent evaluation in light 
of changes in the criteria for evaluating disabilities of the 
spine discussed below.  In April 2005, the AMC increased this 
rating to 40 percent, and also granted separate 10 and 20 
percent evaluations for right and left lower extremity 
neurological manifestations of the back disorder, as well as 
a total disability rating based on individual unemployability 
(TDIU) and basic eligibility to Dependents' Educational 
Assistance.  As the veteran did not appeal the level of the 
evaluations for neurological manifestations, those issues are 
not before the Board.  In July 2005, the Board remanded the 
claim to ascertain which organization was properly designated 
as the veteran's representative.  That issue has been 
resolved and the Board will now decide the claim.


FINDING OF FACT

The preponderance of the evidence reflects that the veteran's 
back disorder does not cause ankylosis of any part of the 
spine or significant additional functional impairment due to 
pain, weakness, premature or excess fatigability, or 
incoordination, and it has not resulted in frequent 
hospitalization.


CONCLUSION OF LAW

The criteria have not been met for an evaluation higher than 
40 percent for levorotational scoliosis of the lumbar spine 
with thoracic dextroscoliosis with spondylosis.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107(b) (West 2002 & Supp. 2006); 38 
C.F.R. §§ 3.102, 3.159, 3.321(b)(1), 3.654, 3.700(a)(1), 4.1, 
4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5237 
(2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), 38 
U.S.C.A. § 5100 et seq. (West 2002), and its implementing 
regulations redefine the obligations of VA with respect to 
its duties to notify and assist claimants.  The VCAA applies 
to claims filed prior to its effective date but were finally 
decided thereafter.  VAOPGCPREC 7-2003 (Nov. 19, 2003).  In 
Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court 
discussed both the timing and content of the VCAA's notice 
requirements.

The Pelegrini Court held that VCAA notice must be provided to 
a claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  
Pelegrini, 18 Vet. App. at 115, 120.  See also Mayfield v. 
Nicholson, 444 F.3d 1328, 1333 (Fed. Cir. 2006).  The Court 
in Pelegrini also held that VCAA notice must:  (1) inform the 
claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in his or her 
possession that pertains to the claim.  Pelegrini, 18 Vet. 
App. at 120-121.  See also Mayfield, 19 Vet. App. 103, 110 
(2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006).  VCAA notification need not be contained in a single 
communication and the law and regulations are silent as to 
the format to be used.  Mayfield, 444 F.3d at 1333.

In the present case, the veteran was recalled to active 
service during the pendency of his appeal.  Under 38 C.F.R. 
§ 3.654 (2006), disability compensation is discontinued for 
any active service pay period effective the day preceding 
reentrance into active duty status, and payments, if 
otherwise in order, are resumed effective the day following 
release from active duty if a claim for recommencement of 
payments is made within one year from the date of release.  
38 C.F.R. §§ 3.654(a),(b)(1),(2); 3.700(a)(1) (2006).   The 
veteran sent statements in support of claim (VA Form 21-4138) 
in August and November 2003, during his second period of 
service, asking for recommencement of payments and increased 
ratings.  After his second separation from service in 
November 2003, the RO provided VCAA notification in March 
2004, November 2004, and March 2005 letters, prior to 
readjudication of the claim in the April 2005 supplemental 
statement of the case (SSOC).  VA thus complied with the 
VCAA's timing of notice requirements.

These letters also met the VCAA's requirements regarding the 
content of notification.  The AMC's March 2004 letter 
explained that the veteran's claims were now for increased 
ratings after March 1, 2003 for his back disorders, and that 
to establish entitlement to this benefit, he should submit 
evidence showing that his service-connected spine disorders 
had increased in severity.  The AMC also told the veteran in 
the March 2004 letter to provide information concerning 
treatment he had received since March 1, 2003, including any 
additional service medical records indicating that he 
continued to be under treatment while on active duty.  All 
three letters indicated the evidence that VA had received and 
the respective responsibilities of VA and the veteran in 
obtaining additional Federal and non-Federal evidence in 
support of his claims.  The March 2004 letter also stated, on 
page 1, "Please provide us with any evidence or information 
you may have pertaining to your claim." 

VA also complied with Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), by providing information regarding 
disability ratings and effective dates in its May 2006 letter 
telling the veteran that his case was being returned to the 
Board for disposition.

Moreover, VA has provided the veteran with multiple 
examinations regarding the severity of his back disorders, 
obtained all identified medical records, and the veteran 
indicated in his April 2005 letter that he had submitted all 
documents he had in support of his claim and he had no other 
documents to submit at that time.  There is thus no evidence 
of existing records that should be requested or indication 
that any pertinent evidence was not received.  VA thus 
complied with the VCAA's duty to assist provisions and their 
implementing regulations.

Therefore, under these circumstances, no further development 
is required to comply with the VCAA or the implementing 
regulations, and the Board will proceed to adjudicate the 
veteran's claim.

Ratings for service-connected disabilities are determined by 
comparing the symptoms the veteran is presently experiencing 
with criteria set forth in VA's Schedule for Rating 
Disabilities-which is based as far as practical on average 
impairment in earning capacity.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § 4.1 (2006).  Separate diagnostic 
codes identify the various disabilities.  When a question 
arises as to which of two ratings apply under a particular 
diagnostic code, the higher evaluation is assigned if the 
disability more closely approximates the criteria for the 
higher rating; otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (2006).  After careful consideration of the 
evidence, any reasonable doubt remaining is resolved in favor 
of the veteran.  38 C.F.R. § 4.3 (2006).  Also, when making 
determinations as to the appropriate rating to be assigned, 
VA must take into account the veteran's entire medical 
history and circumstances.  See 38 C.F.R. § 4.1 (2006); 
Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1995).

The veteran's back disorder is rated 40 percent disabling 
under 38 C.F.R. § 4.71a, Diagnostic Code (DC) 5237 (2006).  
The most recent amendments to the criteria for evaluating 
disabilities of the spine were effective September 23, 2003.  
See 68 Fed. Reg. 51,454 (Aug. 27, 2003), codified at 38 
C.F.R. § 4.71a, DC 5237 (2006).  The veteran's most recent 
period of service was from February 5, 2003 to November 14, 
2003, and the current 40 percent rating is effective November 
15, 2003, the day following this second separation from 
active service.  This is the earliest possible and 
appropriate effective date for a claim filed within a year of 
separation after the veteran has been recalled to active 
service and received active service pay.  38 C.F.R. 
§ 3.654(b)(2) (2006).  As the recommencement of benefits took 
place after the most recent, September 26, 2003 amendments to 
the criteria for evaluating disabilities of the spine, the 
current version of these criteria is the only applicable one.

Under the new general rating formula for diseases and 
injuries of the spine, see 38 C.F.R. § 4.71a, DCs 5235-5243 
(2006), the thoracic and lumbar portions of the spine are 
treated as one segment, the "thoracolumbar spine."  The 
only ratings available under this formula that are higher 
than the veteran's current 40 percent are the 50 percent 
rating for unfavorable ankylosis of the entire thoracolumbar 
spine and the 100 percent rating for ankylosis of the entire 
spine.  The December 2004 VA spine examination indicated that 
the range of motion of the veteran's spine was 90 degrees 
flexion, 30 degrees extension, 30 degrees right and left 
lateral bending, and 30 degrees left rotation.  At the March 
2005 VA peripheral nerves examination, the veteran's lateral 
flexion of the spine was reduced to 15-20 degrees either way, 
his forward flexion was 20+ degrees, and extension remained 
good.  Thus, the evidence reflects that there is no ankylosis 
warranting a higher rating under the general rating formula 
applicable to this claim.

In addition, a higher rating is not warranted under DeLuca v. 
Brown, 8 Vet. App. 202, 204-7 (1995), because the December 
2004 VA examiner found no limitations with regard to the 
scoliosis during flare-ups and no painful motion, spasm, 
weakness, or tenderness; while the veteran described flare-
ups precipitating numbness with pain, weakness, and 
functional loss at the March 2005 VA examination, there were 
no clinical findings as to such additional functional 
limitation.  See also 38 C.F.R. §§ 4.40, 4.45, 4.59 (2006).  
Moreover, an extraschedular evaluation is not warranted as 
the December 2004 VA examiner indicated that the veteran's 
scoliosis did not interfere with his ability to walk or have 
any effect on his occupation, and while the veteran told the 
March 2005 examiner that he had frequent falls, the only 
clinical findings in this regard were of shaky heel and toe 
walking and a limp favoring the right.  There is also no 
evidence that the veteran has been frequently hospitalized 
due to his back disorder.  38 C.F.R. § 3.321(b)(1) (2006); 
Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996).  The Board 
also notes that the veteran has been granted a TDIU for to 
compensate him for his unemployability due to service-
connected disorders.

In sum, the preponderance of the evidence reflects that the 
veteran does not have ankylosis of any part of the spine, the 
only symptoms that would warrant a higher rating under the 
applicable regulations, and he is not entitled to a higher 
rating based on any other factors.  The benefit-of-the-doubt 
doctrine is therefore not for application, and the claim for 
a rating higher than 40 percent for levorotational scoliosis 
of the lumbar spine with thoracic dextroscoliosis with 
spondylosis must be denied.  See 38 U.S.C.A. § 5107(b) 
(West 2002); 38 C.F.R. § 3.102 (2005); Alemany v. Brown, 9 
Vet. App. 518, 519-20 (1996). 


ORDER

The claim for a rating higher than 40 percent for 
levorotational scoliosis of the lumbar spine with thoracic 
dextroscoliosis with spondylosis is denied.


____________________________________________
C. TRUEBA
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


